810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mitchell Allen SAYLOR, Plaintiff-Appellant,v.Paul F. WILLIAMS and Clarence A. Cornelius, Defendants-Appellees.
No. 86-5469.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1986.

Before LIVELY, Chief Judge, and MARTIN and BOGGS, Circuit Judges.

ORDER

1
The plaintiff appeals the order dismissing his pro se civil rights action for failure to state a cognizable federal constitutional claim.   He now moves for the appointment of counsel.   That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff has a post-conviction action pending before the Kentucky Court of Appeals.   Wanting to file a civil rights action in federal court against certain unidentified persons associated with his state conviction, he wrote to the clerk of the trial court requesting the "transcript of record" of the criminal proceedings.   A deputy clerk informed him that the record had been forwarded to the Kentucky Court of Appeals.


3
The plaintiff then filed this pro se action asserting the failure of the defendants to send him the requested material denied his right to "legal information."   On motion of the defendants, the district court dismissed the action for failure to state a cause of action cognizable under 42 U.S.C. § 1983 or any other federal law.


4
We have reviewed the record of the proceedings below and conclude the district court did not err in dismissing the plaintiff's action for the reason given.   Although complaints filed by pro se litigants must be given liberal readings,  Haines v. Kerner, 404 U.S. 519 (1972) (per curiam ), even they must set forth a discernible federal claim.   Nickens v. White, 536 F.2d 802, 803 (8th Cir.1976) (per curiam ).   This the plaintiff failed to do.


5
It is ORDERED that the motion for counsel be and it hereby is denied.


6
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.


7
Therefore, it is ORDERED further that the district court's order of April 16, 1986, dismissing this action be and it hereby is affirmed.   Rule 9(d)(3), Rules of the Sixth Circuit.